           Case 1:20-cv-10206-PKC Document 38 Filed 05/21/21 Page 1 of 1


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     86 Chambers Street
                                                     New York, NY 10007

                                                     May 21, 2021
By ECF
Hon. P. Kevin Castel                                  Application GRANTED.
United States District Judge
United States Courthouse                              SO ORDERED.
500 Pearl St.                                         5/21/2021
New York, New York 10007

       Re:      Herrera, et al. v. United States of America, et al., No. 20 Civ. 10206 (PKC)

Dear Judge Castel:

        This Office represents the United States of America, Norman Reid, Ronald West, Stacey
Harris, Troylinda Hill, Shakiyl Collier, and Nicole Lewis (together, the “Government”) in the
above-captioned matter. We write to respectfully request a two-week extension of all briefing
deadlines associated with the Government’s anticipated motion to dismiss. Specifically, the
Government requests that the briefing schedule be amended to the following:

       •     The Government’s motion due: June 11, 2021;
       •     Plaintiffs’ opposition due: July 16, 2021; and
       •     The Government’s response due: July 30, 2021

This extension request is intended to accommodate the vacation of one of the Government’s
attorneys and to provide counsel for the Government with time to adequately consult with one
another in advance of filing the Government’s motion. This is the Government’s first request for
an extension of the briefing deadlines, and Plaintiffs have consented.

       We thank the Court for its consideration of this request.

                                                   Respectfully,

                                                   AUDREY STRAUSS
                                                   United States Attorney for the
                                                   Southern District of New York

                                              By: /s/ Zachary Bannon
                                                  ALLISON M. ROVNER
                                                  ZACHARY BANNON
                                                  Assistant United States Attorneys
                                                  86 Chambers Street, Third Floor
                                                  New York, New York 10007
